Exhibit 10(a)
SEVERANCE AND EARLY RETIREMENT AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS




THIS SEVERANCE AND EARLY RETIREMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
(“Agreement”) is made and entered into this 23rd day of October 2006, between
Claire C. Skinner (“Executive”) and Coachmen Industries, Inc. (“Company”).


WHEREAS, Executive was employed by Company as its Chief Executive Officer and
held the position of Chairman of the Board of Directors; and


WHEREAS, Executive has elected to take early retirement and resign from the
Board of Directors.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, it is agreed as follows:


1. Termination of Employment and Resignation. The termination of Executive’s
service with Company shall be effective as of August 31, 2006 (“Termination
Date”). Executive shall resign as an officer and employee of Company (and any of
its parent companies, subsidiaries, affiliates and divisions) and as a member of
the Company’s Board of Directors, including without limitation her position as
Chairman of the Board of Directors, effective on the Termination Date. Company
will pay Executive her salary and any directors’ fees or other amounts earned by
and due to Executive for the period through the Termination Date in accordance
with past practices.


2. Severance Benefits and Consideration. In consideration of Executive’s
execution and agreement to the terms and conditions of this Agreement, Company
shall provide Executive with the following severance benefits (“Severance
Benefits”) to which she would otherwise not be entitled but for entry into this
Agreement:
 
a. Health Insurance. Executive has elected to continue her group health
insurance coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) and paid COBRA premiums for the period from the Termination Date
through December 31, 2006. The Company shall reimburse Executive for such
premium payments not later than three business days after the date on which this
Agreement becomes enforceable as set out in Paragraph 17. Company shall
reimburse Executive for COBRA premiums attributable to maintaining such
insurance coverage for herself and her eligible dependents for the period
beginning January 1, 2007, and lasting until 18 months following the Termination
Date or until the earlier to occur of (1) Executive becoming enrolled in other
health insurance or (2) such COBRA coverage terminating. The Company shall
reimburse Executive for such premium payments not later than five business days
after Executive delivers proof of payment to Company. Executive’s health care
expenses incurred after the Termination Date and before Executive has elected
and paid for COBRA coverage (including the reimbursement of any covered expenses
paid by Executive) shall be paid by the Coachmen Medical Plan in accordance with
the terms of the Plan.
 
b. Severance Payments. Company shall pay (via wire transfer) and provide the
following severance payments to Executive (provided Executive is not at any time
in material breach of this Agreement or any other agreement with Company),
subject to applicable federal and state tax withholding:


(1) Company shall pay Executive $672,750 (representing 23 months of Executive’s
current regular base salary, excluding incentive pay, bonuses and other
compensation or benefits) as follows:


A. On the Company’s first regular pay date following the later of the date on
which this Agreement becomes enforceable as set forth in paragraph 17 or March
1, 2007, the Company shall pay Executive $175,500 (representing six months of
salary). For purposes of this Agreement, the Company’s regular pay dates are the
15th day and the last day of each calendar month (“Regular Pay Dates”).
 
B. The balance of $497,250 shall be paid in installments of $14,625 on each of
the Company’s Regular Pay Dates which are on and after the later of the date on
which this Agreement becomes enforceable as set forth in paragraph 17 or March
15, 2007.


(2) Executive shall receive payment of her Deferred Benefit Account (“Account”)
in the Executive Benefit and Estate Accumulation Plan (“EBP Plan”) as
a Termination Benefit, pursuant to Section 3.4 of the EBP Plan and Paragraph 8
of her EBP Plan Agreement. Her Account shall be paid to her in a lump sum within
three business days following the date on which this Agreement becomes
enforceable as set forth in paragraph 17 in the amount of $965,929.00.


(3) Both parties stipulate that payment for any accrued but unused vacation days
as of the Termination Date is included in the foregoing amounts, and that under
the Company’s policies there are no payments due for payment of “sick pay”; and


(4) Effective on the Termination Date, Executive shall cease making Salary
Reduction Contributions to her SERP Account in the Supplemental Deferred
Compensation Plan (“ESP Plan”), and accordingly the Company shall discontinue
making Employer Matching Contributions to Executive’s SERP Account. Executive
shall also cease making contributions to the Coachmen Industries, Inc.
Retirement Plan and Trust (“401(k) Plan”) as of the Termination Date, and the
Company shall discontinue making Employer Matching Contributions to the
Executive’s Account in the 401(k) Plan as of said date. No contributions shall
be made to Executive’s SERP Account or the 401(k) Plan from the severance
payments described in Paragraph 2(b)(1) above. Under the terms of the
Supplemental Deferred Compensation Plan and the 401(k) Plan, all Employer
Matching Contributions in the Executive’s SERP Account and 401(k) Account are
fully vested, except that Executive’s SERP Account remains subject to the claims
of creditors of the Company. Executive’s 401(k) Plan Account shall be
distributed in accordance with the terms of the 401(k) Plan. Company shall
distribute to Executive all of the Executive’s pre-2005 Salary Reduction and
Bonus Reduction sub-Accounts of her SERP Account within 60 to one hundred 100
days following the Termination Date. The Company shall distribute to Executive
the balance of her Accounts in the SERP (i.e., all post-December 31, 2004 Salary
Reduction and Bonus Reduction sub-Accounts and all Employer Contribution
sub-Accounts) no sooner than six months after the Termination Date and no later
than seven months after the Termination Date.


c. Vesting in Benefit Programs and Exercise of Stock Options.


(1) Except as specifically otherwise provided herein, all participation in and
all vesting in Company benefit programs will end as of the Termination Date. To
the extent Executive is vested in options to purchase common stock of the
Company, Executive shall exercise all such options within 90 days after the
Termination Date. All unvested options shall be forfeited as of the Termination
Date, and Executive shall have no further rights under such award agreements as
of the Termination Date.


(2) To the extent Executive has participated in other equity-based compensation
plans of the Company, and has received restricted stock or other equity-based
compensation or awards under Company plans or programs, all further vesting in
such compensation and awards shall end as of the Termination Date. Any
outstanding equity-based award, including restricted stock granted under the
long term incentive program, which has not vested as of the Termination Date
shall terminate and be forfeited, and Executive shall have no further rights
under such award agreements as of the Termination Date.


(3) In connection with exercises of the Executive’s options pursuant to Section
2(c)(1) of this Agreement, the Company agrees with the Executive, and represents
and warrants to the Executive, that (A)  under the outstanding grants of
non-qualified stock options to the Executive under the Plan dated October 9,
2000, February 19, 2002, and March 31, 2003, the Executive had, as of the
Termination Date, the fully vested right to purchase an aggregate of 59,500
shares  of Common Stock of Coachmen (the option rights with respect to 500
shares not having satisfied the vesting requirements as of the Termination
Date), at the prices specified in such grants, and such options are therefore
exercisable pursuant to and subject to Section 2(c)(1);  (B) the Committee,
acting pursuant to Section 6(b) of the Plan and SEC Rule 16b-3(e), has
authorized the Executive to deliver to the Company, in connection with any or
all exercises of her options pursuant to Section 2(c)(1), certificates for
shares of Common Stock of the Company owned by the Executive on the date of each
exercise of such options, in payment of some or all of the exercise price(s)
applicable to such exercise(s), with the per share value of such already-owned
shares for each such exercise being deemed to be equal to the Fair Market Value
of the Company’s shares (as determined in accordance with Section 15 of the
Plan) on the applicable exercise date;  (C) the Committee, acting pursuant to
Section 16 of the Plan and SEC Rule 16b-3(e), has authorized the Executive to
require that the Company satisfy all of its withholdings of federal, state and
local taxes arising in connection with each exercise of her stock options
pursuant to Section 2(c)(1) by withholding shares of Common Stock from the
delivery of the shares otherwise deliverable to the Executive that have a Fair
Market Value (as determined in accordance with Section 15 of the Plan) equal to
the amount to be withheld; and (D) the shares of Company Common Stock that will
be issued and delivered to the Executive upon any and all of her exercises of
options pursuant to Section 2(c)(1), (i) will be issued pursuant to the
prospectus covering such option exercises that is part of a then-effective
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) covering the offer and sale of such shares to the Executive,
(ii) will not be “restricted securities” upon issuance by the Company to the
Executive, as that term is defined by Rule 144 under the Securities Act, and
(iii) will be evidenced by certificates that will not bear any restrictive
legends, and will be  freely transferable, immediately and fully, by
the Executive without being subjected to any “stop transfer” instructions of the
Company.


3. Transition Assistance. During the three-month period following the
Termination Date, Company may require Executive to provide reasonable transition
assistance to Company, at no additional compensation, other than reimbursement
of reasonable expenses documented by Executive, if any, on a part-time basis
(with the obligation on the part of Executive to make herself reasonably
available to satisfy the reasonable transition needs of Company). It is
understood and agreed that Executive’s obligation to provide ongoing assistance
to Company is not, in and of itself, an obligation to receive material
non-public information by Executive. However, it is also understood and
acknowledged that it may be necessary for Company to disclose such information
solely for the limited purpose of facilitating Executive’s duty of cooperation.


4. Trade Secrets/Mutual Non-Disparagement/Cooperation/Indemnification. In
further consideration of the payments and benefits set forth above, Executive
agrees and commits to protect Company from intrusion into its business by not
disclosing to any third-party any confidential information or trade secrets of
Company, and will abide by all post-employment obligations. Executive further
agrees to refrain from any disparaging remarks concerning the Company, its
executives, employees, agents, operations, or plans. Likewise, the Company will
take reasonable efforts to prevent its Officers and Directors from making any
disparaging remarks concerning the Executive, and agrees that employment
inquiries will be responded to consistent with the letter of recommendation,
attached hereto, and incorporated herein, as Exhibit 1 (a signed copy of which,
on Company letterhead, will be forwarded to Executive upon her signing of this
Agreement). In further protection of the interests of the Company, Executive
agrees that, as to any matters currently pending, or which arise relating to the
Executive’s employment at Company, she will provide reasonable cooperation to
the Company and its attorneys in connection with any proceeding involving the
Company before a court, an administrative agency, governmental organization, or
an arbitrator. It is understood that Executive’s reasonable cooperation
includes, but is not limited to, responding to reasonable requests involving:
assisting in the preparation and compiling of exhibits; assisting in the
preparation of witnesses; appearing at deposition and/or trial; giving truthful
testimony; and assisting in any respect in the preparation of Company’s case.
Executive’s failure to provide such reasonable cooperation will be deemed a
material breach of this Agreement. Any such reasonable cooperation Executive
provides during the first 23 months after the Termination Date will be without
any remuneration, except that Executive will be reimbursed for her reasonable
and documented expenses relating to such cooperation, including, but not limited
to, travel and meal expenses. After 23 months from the Termination Date, in
addition to reimbursement for reasonable and documented expenses, the Company
shall pay Executive for such cooperation at a rate of $275 per hour, except for
any actual time Executive spends on the witness stand as a witness. It is also
understood and agreed that Executive shall be provided with full coverage under
the Company’s Directors and Officers liability insurance policies, including
full tail coverage in the event of policy termination, equal to and on the same
basis as that provided to retired Officers and Directors of the Company. In
addition, the Company agrees to indemnify and hold Executive harmless for any
taxes, interest, related reasonable professional fees and costs, and/or
penalties payable by Executive under Code Section 409A on account of the failure
of the Company to timely amend the EBP Plan or the ESP Plan to comply with Code
Section 409A.


5. General Release. In consideration of the promises set forth in this Agreement
and other good and valuable consideration, Executive hereby irrevocably and
unconditionally releases, acquits, and forever discharges Company, Company’s
parent companies, subsidiaries, affiliates, and divisions, as well as each of
their respective officers, directors, executives, employees, consultants, and
agents (being collectively referred to herein as the “Releasees”), or any of
them, from any and all charges, complaints, claims (including but not limited to
wages, commissions, and bonuses), liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts, and expenses (including attorney fees and costs
actually incurred), of any nature whatsoever, known or unknown, in law or
equity, arising out of or related in any way to Executive’s employment with
Company, the termination of that employment, or Executive’s resignation as an
officer or as a member of the Board of Directors, including, without limitation
of the foregoing general terms, any and all claims arising from any alleged
violation by the Releasees of any federal, state, or local statutes, ordinances,
or common law, including but not limited to, the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act; the
Americans with Disabilities Act; Title VII of the Civil Rights Act of 1964, as
amended; 42 U.S.C. § 1981, as amended; the Fair Labor Standards Act; the Equal
Pay Act; the Employee Retirement Income Security Act; COBRA; the Rehabilitation
Act of 1973; the Civil Rights Act of 1991; the Family and Medical Leave Act; the
Civil Rights Act of 1866; the Indiana Civil Rights Act; and any other employment
discrimination laws, as well as any other claims based on constitutional,
statutory, common law, or regulatory grounds, as well as any claims based on
theories of breach of contract or implied covenant or fiduciary duty,
deprivation of equity interest, conversion, defamation (libel or slander),
retaliation, wrongful or constructive discharge, fraud, misrepresentation, or
intentional and/or negligent infliction of emotional distress (“Claim” or
“Claims”), which Executive now has, owns, or holds, or claims to have, own, or
hold, or which Executive had owned, or held, or claimed to own at any time
before execution of this Agreement, against any or all of the Releasees.
Executive does not waive any future claims. Executive acknowledges that she has
not suffered any physical or mental injuries arising out of her employment with
Company or the termination of that employment. The Company hereby warrants and
represents that it knows of no claims it or any Releasee currently possesses
against Executive.


6. Future Employment.


a. With Company. Executive agrees not to apply for future employment with
Company, or any of its affiliates or successors. Executive will not apply for or
otherwise seek reemployment with Company or its affiliates and successors at any
time, and neither Company nor its successors have any obligation, contractual or
otherwise, to rehire, reemploy, recall, or hire her in the future.


b. With Competitors. For 23 months after the Termination Date, Executive shall
obtain the written approval of the Chairman of the Company before engaging or
participating (whether as an employee, contractor, consultant, partner,
shareholder, investor, or any other type of participant) in any business that
directly or indirectly competed with Company prior to the Termination Date, and
if Executive does so without such approval, then at Company’s option: Company
may declare all payments made and to be made under this Agreement forfeited
(except for those required by law and those returning salary deferrals made by
Executive) and seek to recover same; and/or Company may seek injunctive relief
and damages to protect its rights under any or all agreements Executive has with
the Company. This shall not prevent Executive’s ownership (directly or
indirectly) of not more than one percent of the total shares of all classes of
stock outstanding of any publicly held company, or five percent of the total
outstanding securities of any privately held company. Executive acknowledges and
agrees that her departure from the Company shall be treated as a resignation for
purposes of the interpretation and application of Section 1 of the Business
Protection Agreement, Senior Officers, dated December 1, 1998).


7. Confidentiality. Executive covenants and agrees that she will keep
confidential and will not repeat or disclose any of the terms or conditions of
this Agreement, or any of the negotiations which resulted in this Agreement,
except to her legal counsel, financial advisors, and her immediate family.
Nothing in this Agreement, nor the fact of settlement, shall constitute, or be
construed as, an admission of wrongdoing by either party, nor shall this
Agreement be construed as a limitation on the ability to respond to a lawful
subpoena or court order.


8. Construction. The fact that one party drafted this Agreement or any specific
provision hereof shall not be construed against either party. The parties hereby
confirm and agree that this Agreement is the result of negotiation and
compromise, and that in interpreting this Agreement neither party shall be
considered to be the drafter of the document, and that the language should not
be strictly construed against either party. Instead, the language of the
Agreement should be interpreted consistently with the ordinary and reasonable
meaning of the words used.


9. Non-reliance on Other Statements or Promises. Executive represents and
acknowledges that in executing this Agreement, she does not and has not relied
on any representation or statement by Company or its agents, except the
statements which are contained within this Agreement. Executive agrees and
understands that she is receiving additional severance benefits beyond that to
which she would otherwise be entitled, in return for the release of claims set
forth herein. Executive and Company further agree and acknowledge that, except
as set forth in this Agreement, any agreements or arrangements entered into
between Executive and Company are terminated as of the Termination Date and
shall have no further force or effect.


10. Enforcement Costs. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default, or misrepresentation in connection with any provisions of this
Agreement, the non-breaching party or parties shall be entitled to recover from
the breaching party any reasonable attorney fees, court costs and all expenses,
even if not taxable as court costs (including, without limitation, all such
fees, costs and expenses incident to appeals) incurred in that action or
proceeding, in addition to any other relief to which such party or parties may
be entitled.


11. Limitation of Remedies. Executive acknowledges and agrees that the release,
discharge and covenants granted by her in this Agreement shall survive the
execution of this Agreement and shall also remain binding upon Executive except
in the event of a breach of any part of this Agreement by Company. In the event
of any such breach by Company, Executive shall be entitled to revoke or cancel
this Agreement including the binding nature of the release and discharge as
contained in this Agreement, in addition to all other rights in law or equity.
Any failure by the Company to make timely payments under this Agreement shall
accelerate the timing of any remaining payments to Executive under this
Agreement upon demand by Executive to the extent permissible under Code Section
409A. Any claimed breach must be brought to the attention of the other party by
written notice within 90 days of the date the party making the claim knew or
reasonably should have known of the breach, and any breach not so reported shall
be untimely and waived.


12. Severability. If any one or more of the provisions contained in this
Agreement as to any of the parties to this Agreement shall for any reason be
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other party to this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision(s) had never
been contained therein.


13. Integration. This Agreement sets forth the entire Agreement and
understanding between Company and Executive and fully supersedes any and all
prior oral or written and express or implied agreements or understandings
between Executive and Company or its agents, relating to the subject matter
hereof; provided¸ however, this Agreement does not supersede or replace the
following agreements, which are independent and remain in full force and effect:
Business Protection Agreement, Senior Officers, dated December 1, 1998;
Confidentiality, Conflict of Interest and Invention Agreement for Senior
Executives, Division Presidents & Senior Managers dated December 1, 1998. The
Change in Control agreement with Executive, by its terms, terminated as of the
Termination Date.


14. Binding Agreements. The terms and provisions of this Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective heirs, legal representatives, agents, successors and assigns;
provided, however, that in no event shall Executive be entitled to assign any
rights or delegate any duties or obligations under this Agreement without the
written approval of Company.


15. Governing Law. This Agreement shall be subject to and governed by the laws
of the State of Indiana.


16. Counterparts. This Agreement may be executed in identical counterparts, each
of which shall constitute an original of this Agreement. It is herein agreed and
acknowledged that each party to this Agreement shall bear its or her own costs
and attorney fees incurred as of the date of this Agreement.


17. Time for Consideration and Revocation. Company and Executive acknowledge and
agree that Executive has had at least 21 days to consider this Agreement, and
that she was encouraged by Company to consult with counsel concerning this
Agreement. Upon executing this Agreement, Executive shall have seven days
following her execution of this Agreement in which she may revoke this
Agreement. This Agreement shall not be enforceable until this revocation period
has expired. Notice of the revocation of this Agreement must be in writing and
delivered via hand-delivery or overnight express mail to:


Richard Lavers, Esq.
Coachmen Industries, Inc.
2831 Dexter Drive
P.O. Box 3300
Elkhart, IN 46515


no later than 10:00 o’clock a.m. on the next business day following the
expiration of the seven-day period.


18. Notice. All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given on (a) the date of service if served personally, or (b) on the
third day after mailing to the party to whom notice is to be given by certified
or registered mail, return receipt requested, and properly addressed as follows:
 
 

 
If to Company at:


Richard Lavers, Esq.
Coachmen Industries, Inc.
2831 Dexter Drive
P.O. Box 3300
Elkhart, IN 46515
 
 
If to Executive at:


Claire C. Skinner

 

 
Any party may change its or her address for purposes of this paragraph by giving
the other party written notice of the new address in the manner set forth above.


19. Advice Concerning Attorney, Understanding and Voluntariness. Executive and
company both represent and agree that executive has been advised by company to
seek legal counsel prior to executing this agreement, that she has sought and
received the advice of counsel, that she has carefully read and fully
understands all of the provisions of this agreement, and that she is voluntarily
entering into this agreement.


Please read this agreement carefully. This agreement and general release of all
claims includes a release of all known and unknown claims.


--------------------------------------------------------------------------------




In witness whereof, this Severance and Early Retirement Agreement and General
Release of All Claims has been executed the day and year first above written.




 

Claire C. Skinner    Coachmen Industries, Inc.        /s/ Claire C. Skinner   
/s/ Richard M. Lavers  Signature    Signature        Claire C. Skinner   
Richard M. Lavers, Chief Executive Officer  Printed name    Printed name and
title        Dated: October 17, 2006    Dated: October 23, 2006         








--------------------------------------------------------------------------------


WAIVER OF TWENTY-ONE DAY PERIOD
FOR EVALUATION OF
SEVERANCE AND EARLY RETIREMENT AGREEMENT AND
GENERAL RELEASE OF ALL CLAIMS




THIS WAIVER OF TWENTY-ONE DAY PERIOD FOR EVALUATION OF SEVERANCE AND EARLY
RETIREMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (“Waiver”) is made and
entered into this 17th day of October, 2006, by Claire C. Skinner (“Executive”)
as to her legal rights regarding Coachmen Industries, Inc. Coachmen Industries,
Inc., its affiliates and subsidiaries are all hereinafter referred to as
“Coachmen.”


WHEREAS, Executive was employed by Coachmen (or by a Coachmen affiliate); and,


WHEREAS, Executive and Coachmen have reached mutual agreement on the termination
of Executive’s employment, and on the terms of a Severance and Early Retirement
Agreement and General Release of All Claims (“Agreement”) which includes a
release of claims by Executive, and provides for 21 days to consider and
evaluate the Agreement; and


WHEREAS, Executive acknowledges the right to take the 21 days to consider the
Agreement, but chooses to voluntarily waive this right, as allowed by 29 CFR
1625.22(e)(6), to take the full amount of time permitted to evaluate the
Agreement.


NOW, THEREFORE, Executive issues the following waiver of rights:


1. Waiver of 21-Day Time Period. Executive hereby waives the right to take 21
days to consider the Agreement. By signing this Waiver, Executive acknowledges
that sufficient time has been provided to Executive for Executive to seek legal
counsel, fully consider the situation, and provide this knowing and voluntary
waiver of Executive’s legal right to take 21 days before signing the Agreement.


2. Non-reliance on Other Statements or Promises. Executive represents and
acknowledges that in executing this Waiver, Executive does not and has not
relied on any representation or statement by Coachmen or its agents, except the
statements which are contained within the Agreement between Coachmen and
Executive. Executive acknowledges that there has been no fraud, threat, or
misrepresentation as to this Waiver, or otherwise, and that this is a knowing
and voluntary waiver by Executive of the right to take 21 days before signing
the Agreement.


--------------------------------------------------------------------------------



Executive agrees that executive has been advised by coachmen that executive
should seek legal counsel prior to executing this waiver, that to the extent
executive desired such counsel, executive has received same, that executive has
carefully read and fully understands all of the provisions of this waiver, and
that executive is voluntarily entering into this waiver.


In witness whereof, this Waiver has been executed the day and year first above
written.




 

Claire C. Skinner            /s/ Claire C. Skinner      Signature           
Claire C. Skinner      Printed name            Dated: October 17, 2006    

  
 
 
ATTORNEY’S CERTIFICATE OF APPROVAL




I, David Carr, attorney for Executive, hereby acknowledge this Waiver.


Dated this 17th day of October, 2006.






By:  
/s/ David Carr      Attorney for Executive            David Carr      Printed
Name   










--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Exhibit 10(b)
2006 RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered into as
of this ______ day of _______, 2006 (“Grant Date”), by and between COACHMEN
INDUSTRIES, INC., an Indiana corporation (the “Company”), and ____________, an
individual, employee of the Company (the “Participant”).
 
WHEREAS, the Company has heretofore adopted the 2000 Omnibus Stock Plan of
Coachmen Industries, Inc. (the “Plan”);
 
WHEREAS, the Company desires to grant an award of restricted stock to the
Participant pursuant to the Plan.
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the parties do hereby agree as
follows:
 
1.  Certain Definitions. When used herein, the following terms shall have the
meanings set forth below:
 
A.  “Change in Control” of the Company shall mean the occurrence of any of the
following:
 
(i)  any “person” (as that term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding the Company, its affiliates, any
qualified or non-qualified plan maintained by the Company or its affiliates, and
any Passive Investor) becomes the “beneficial owner” (as defined in Rule 13d-3
promulgated under such Act), directly or indirectly, of securities of the
Company representing more than 20% of the combined voting power of the Company’s
then outstanding securities;
 
(ii)  during a period of 24 months, a majority of the Board of Directors of the
Company ceases to consist of the existing membership or successors nominated by
the existing membership or their similar successors;
 
(iii)  shareholder approval of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 60% of the combined
voting power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or
 
(iv)  shareholder approval of either (i) a complete liquidation or dissolution
of the Company or (ii) a sale or other disposition of all or substantially all
of the assets of the Company, or a transaction having a similar effect.
 
B.  “Code” means the Internal Revenue Code of 1986, as amended, or any successor
revenue code which may hereafter be adopted in lieu thereof.
 
C.  “Committee” means the Management Development/Compensation Committee of the
Board of Directors of the Company.
 
D.  “Company Stock” means shares of the Company’s common stock.
 
E.  “Retirement” means the date a Participant terminates Service with the
Company upon attaining age 65, or such earlier retirement age as determined by
the Committee, in its discretion.
 
F.  “Passive Investor” means any person who becomes a beneficial owner of 20% or
more of the combined voting power of the Company’s then outstanding securities
solely because (i) of a change in the aggregate number of voting shares
outstanding since the last date on which the person acquired beneficial
ownership of any voting shares or (ii) (A) the person acquired beneficial
ownership of the shares based on calculations correctly performed and using the
Company’s most current reports publicly on file with the Securities and Exchange
Commission which indicated that acquisition of the shares would not cause the
person to become the beneficial owner of 20% or more of the voting shares then
outstanding, and (B) the person had no notice or reason to believe that
acquisition of the shares would result in the person becoming the beneficial
owner of 20% or more of the voting shares then outstanding, and (iii) the person
sells a number of shares that reduces the person’s beneficial ownership of the
voting shares to less than 20% of the voting shares outstanding within 10
business days after receiving notice from the Company that the 20% threshold had
been exceeded.
 
G.  “Restricted Stock Award” means the grant of restricted Company Stock to
Participant subject to the terms of this Agreement.
 
H.  “Restricted Share(s)” means a Share(s) underlying a Restricted Stock Award
before the vesting of such Share.
 
I.  “Service” shall mean the performance of services as an employee for the
Company (or any parent or subsidiary) on a consistent basis for the Company (or
any parent or subsidiary).
 
J.  “Share(s)” means a share(s) of common stock of the Company.
 
2.  Grant of Award. The Company hereby grants to the Participant ___________
(______) Restricted Shares, subject to the terms and conditions set forth
herein. The Restricted Stock Award will vest as set forth in Section 6.
 
3.  Issuance of Shares. The Shares shall be issued in the Participant’s name as
soon as reasonably practicable after the Lapse Date as provided in Section 6 of
this Agreement.
 
4.  Rights of Participant. The Participant shall not be entitled to any rights
of a shareholder of the Company with respect to the Restricted Shares, including
the right to vote the Shares or the right to receive dividends and/or other
distributions, if any, declared on such Shares until the Lapse Date.
 
5.  Transfer Restrictions. Until the Lapse Date, the Restricted Shares shall not
be sold, exchanged, assigned, pledged, bequeathed, devised, or otherwise
transferred, directly or indirectly, voluntarily or involuntarily, by the
Participant, or any person or entity claiming through or on behalf of the
Participant, and no Restricted Shares may be subject in any manner to
attachment, lien, execution, transfer by bankruptcy, judicial order or by
operation of law, garnishment or other alienation or encumbrance of any kind,
either direct or indirect, voluntarily or involuntarily before the Lapse Date;
provided, however, that, subject to the terms of this Agreement, such Shares may
be transferred upon the death of the Participant to the legal representative of
the estate of the Participant or the person or persons who shall acquire the
right to receive the vested Shares by bequest or inheritance or by reason of the
death of the Participant. Any transfer or purported transfer of Restricted
Shares in violation of the restrictions set forth in this Section 5 shall be
null and void and shall result in the forfeiture to the Company, without notice
and without consideration to the Participant, of the Restricted Shares
transferred or purportedly transferred.
 
6.  Release of Restrictions. The restrictions set forth in Section 5 shall lapse
upon the earliest of the following (the “Lapse Date”): (i) the second
anniversary of the Grant Date, provided the Participant has remained in
continuous Service with the Company from the Grant Date through such second
anniversary (the “Vesting Period”); (ii) the death of the Participant; (iii) the
disability of the Participant; (iv) the Retirement of the Participant; or (v)
the occurrence of a Change in Control.
 
7.  Forfeitures. The Shares shall be forfeited without notice and without
consideration immediately in accordance with the following:
 
A.  if the Participant’s Service with the Company is terminated during the
Vesting Period for any reason other than death, disability or Retirement, unless
the Committee, in its discretion, determines otherwise; or
 
B.  if the Participant attempts to transfer or transfers the Shares in any
manner in violation of Section 5; or
 
C.  if, at any time during the Vesting Period, the Participant is not in
compliance with the Company’s Code of Conduct and/or Participant’s Business
Protection Agreement, as determined by the Committee in its discretion; or
 
D.  with respect to any Shares that are not vested pursuant to Section 6 of this
Agreement.
 
Any Shares forfeited under this Section 7 shall be retained by the Company.
 
8.  Termination of Service Upon Death, Disability or Retirement. If the
Participant’s Service is terminated during the Vesting Period by reason of the
Participant’s death, disability or Retirement, the vesting of the outstanding
Restricted Shares shall be accelerated, the restrictions on the Restricted
Shares shall lapse, and certificates for the vested Shares shall be issued and
delivered to the Participant or the legal representative of the estate of the
Participant or the person or persons who shall acquire the right to receive the
vested Shares by bequest or inheritance or by reason of the death of the
Participant, as soon as practicable after such death, disability or Retirement.
 
9. Code Section 162(m) Limitation. Notwithstanding anything in this Agreement to
the contrary, to the extent that Code Section 162(m) would operate to limit the
Company’s federal income tax deduction for remuneration with respect to a
Participant, resulting in federal income tax liability to the Company, the
Participant’s receipt of Shares shall be deferred until Section 162(m) no longer
operates to result in such federal income tax liability to the Company. The
determination of whether Code Section 162(m) operates to limit the Company’s
deduction in a manner resulting in federal income tax liability to the Company
will be determined by the Committee. Payment of the Shares shall occur in the
following calendar year (or, if necessary, each subsequent calendar year) to the
extent such payment, when added to other remuneration subject to the Section
162(m) limit for such year, does not result in federal income tax liability to
the Company. Shares deferred hereunder shall be fully vested and shall not be
forfeited for any reason, including, without limitation, termination of Service.
 
10. Change in Control. Notwithstanding anything in this Agreement to the
contrary, if a Change in Control occurs during the Vesting Period, the
Participant will be presumptively and conclusively deemed to have satisfied the
conditions of this Restricted Stock Award and the Shares granted by the
Restricted Stock Award shall vest immediately. Certificates for all vested
Shares shall be issued and delivered to the Participant as soon as reasonably
practicable after a Change in Control, regardless of whether the Participant
continues to provide Service to the Company or any successor to the Company.
 
11.  Provisions of the Plan. All of the provisions of the Plan pursuant to which
this Agreement is made are hereby incorporated by reference and made a part
hereof as if specifically set forth herein, and to the extent of any conflict
between this Agreement and the terms in the aforesaid Plan, the Plan shall
control. To the extent any capitalized terms are not otherwise defined herein,
they shall have the meaning set forth in the Plan.
 
12.  Adjustments Upon changes in Capitalization. In the event of changes in all
of the outstanding Company Stock by reason of stock dividends, stock splits,
reclassifications, recapitalizations, mergers, consolidations, combinations or
exchanges of shares, reorganizations or liquidations or similar event, the
number and class of Shares subject to a Restricted Stock Award shall be
equitably adjusted by the Committee. Any such adjustment may provide for the
elimination of any fractional shares which might otherwise become subject to a
Restricted Stock Award.
 
13.  Parties in Interest; Section Headings. This Agreement shall inure to the
benefit of the Company, its successors and assigns, and shall be binding on the
Participant and the Participant’s heirs, personal representatives, successors
and assigns. The Company may assign its rights under this Agreement. The
Participant may not assign his/her rights hereunder. The section headings
contained in this Agreement are inserted as a matter of convenience and shall
not be considered in interpreting or construing this Agreement. 
 
14.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Indiana.
 
15.  Entire Agreement; Waiver. This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersede all prior
agreements, written and oral, between the parties hereto with respect to the
subject matter hereof. The waiver of a breach of any term or condition of this
Agreement must be in writing signed by the party sought to be charged with such
waiver, and such waiver shall not be deemed to constitute the waiver of any
other breach of the same or of any other term or condition of this Agreement.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of the remaining provisions.
 
16.  Amendment. This Agreement may be amended only by a writing signed by each
of the parties hereto.  
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
 

  Coachmen Industries, Inc.                     
By:  
                     
Title:  
                     
 
"Participant"                     

 

--------------------------------------------------------------------------------


 
Exhibit A to 2006 Restricted Stock Award Agreement
 
The following number of restricted shares were awarded on September 8, 2006 to
the following executive officer of the Registrant pursuant to the Restricted
Stock Award Agreement between the officer and the Registrant:


Number of Restricted
Executive Officer’s Name and Title   Shares Awarded
Colleen A. Zuhl 
Chief Financial Officer         1,000
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------